I concur in the opinion of MARTIN, J., for reversal, but I wish to add a word as to my position on a question discussed in the opinion of Judge HAIGHT. I agree with him that the combination between the jobbers to force the manufacturers to sell to each of their number at exactly the same price and upon the same terms and to sell to no one else on any better terms was entirely legal, and that it was within their rights to accomplish this result by refusing to deal with or handle the goods of any manufacturer who would not comply with their demand. If the object of the combination ceased here, it would not be subject to criticism. But the scheme adopted goes further. It requires the manufacturer not only to sell at the same price to each jobber, but to compel each jobber to sell to the consumer at the same price by refusing to sell goods to any one who would not comply with these requirements. It is in this respect that the agreement is vicious and operates in restraint of trade, for it destroys competition among the jobbers.
O'BRIEN and BARTLETT, JJ., concur with HAIGHT, J., and PARKER, Ch. J.; VANN, J., concurs with MARTIN and CULLEN, JJ.
Judgment affirmed.